NUMBER 13-20-00546-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ASHLEY TAMEZ,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      Appellant Ashley Tamez filed a pro se notice of appeal from an order imposing

sanctions and continuing or modifying her terms of probation. Represented by counsel,

she has now filed a motion to dismiss her appeal on grounds that there is “no basis to

appeal [because] the appeal was for [an] order that was not final and appealable.” She
requests that we dismiss her appeal. See TEX. R. APP. P .42.2(a) (allowing appellate

courts to dismiss criminal appeals upon the appellant’s motion before the appellate court’s

decision when the attorney and appellant both sign a written motion to dismiss). Her

motion to dismiss is not opposed by the State of Texas. We have not issued an opinion

in this case and the motion to withdraw meets the requirements of the appellate rules

insofar as it is signed by both appellant and her counsel. See id.

       Accordingly, without passing on the merits of the case, we grant appellant’s motion

to dismiss and we dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                              DORI CONTRERAS
                                                              Chief Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
11th day of March, 2021.




                                            2